DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species B, Claims 27 through 29 in the reply filed on July 19, 2022 is acknowledged.
Claims 1 through 26 and 30 through 46 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content is not directed to the claimed invention (e.g. process).  Or at least, the examiner suggests at least removing the phrase of “and systems” (line 1 of abstract).  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 through 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,352,917 to Gupta et al (hereinafter “Gupta”) in view of U.S. Patent 5,969,422 to Ting et al (hereinafter “Ting”).
Claim 27:  Gupta discloses a method for manufacturing a portion of a circuit, comprising: 
depositing a first catalyst (e.g. 140) on an electrical component (e.g. 132, 124, 128, 120, Fig. 4, col. 6, line 53 to col. 7, line 8); 
depositing a first conductor (e.g. 144) over an exposed portion of the first catalyst (col. 7, lines 8-20, Figs. 3 to 4);
forming a first layer of dielectric material (e.g. 168 or 172) over a portion of the first catalyst (e.g. Fig. 7, col. 8, line 66 to col. 9, line 19); 
depositing a second barrier (e.g. 184) over the first layer of dielectric material, wherein a portion of the second barrier contacts the first conductor (Fig. 9, col. 9, lines 35-47); and 
depositing a second conductor (e.g. 188) over an exposed portion of the second catalyst (Fig. 9, col. 9, lines 42-47).
Claim 28:  Gupta discloses the method of claim 27, further comprising removing a portion of the first layer of dielectric material to form the exposed portion of the first catalyst (e.g. Fig. 8, col. 9, lines 19-33).
Claim 29:  Gupta discloses the method of claim 27, further comprising: 
depositing a second layer of dielectric material (e.g. 212 or 216) over the second catalyst (e.g. Fig. 12, col. 10, lines 5-17); and 
removing a portion of the second layer of the dielectric material to form the exposed portion of the second catalyst (e.g. Fig. 13, col. 10, lines 18-31).
Gupta does not explicitly refer to the second barrier layer as a second catalyst.  However, Gupta does state that layer 140 is a conductive barrier layer that can serve as a catalyst layer and is thus, a “first catalyst” (col. 6, lines 60-65).  Gupta also states that layer 184 is also a conductive barrier layer serves the same purpose as the first level conductive barrier layer 140, when forming second conductor (188, col. 9, lines 35-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second barrier layer can be a “second catalyst”, because Gupta states that it would have the same purpose as the first catalyst, and as a second catalyst, can be used to form the second conductor by electroless plating.
Alternatively, Ting teaches that it is well-known to use a catalyst (e.g. 14, in Fig. 1) as a seed layer to form a conductor (15) by electroless plating (e.g. col. 8, line 65 to col. 9, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed each of the layers (e.g. 140 or 184) of Gupta as first and second catalyst, as taught by Ting, such that each can be used as seed layers for electroless plating and accurately patterning of the first and second conductors, respectively.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication, JP 2006-283165 discloses the use of a catalyst to form a conductor (4, in Figs. 2a, 2b, see SOLUTION).
b)	Non-Patent Literature Publication to Liu et al, entitled “A Potential Silver Catalyst System for New Generation of Electroless Cu Process as a Palladium Substitutions”, discloses the use of silver catalyst and its benefits in electroless plating (entire document).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896